In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-379 CV

____________________


JOHN MENEFEE AND ROSE MENEFEE, Appellants


V.


FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee




On Appeal from the County Court at Law
Liberty County, Texas

Trial Cause No. CAL-09692 




MEMORANDUM OPINION

	On November 19, 2007, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellants
explained why additional time was needed to file the record.  Appellants did not respond. 
The appellants did not file an affidavit of indigence and are not entitled to proceed without
payment of costs.  Tex. R. App. P. 20.1.  There being no satisfactory explanation for the
failure to file the record, the appeal is dismissed for want of prosecution.  Tex. R. App. P.
37.3(b).  Costs are assessed against the appellants.
	APPEAL DISMISSED.



						_______________________________
							STEVE McKEITHEN
							        Chief Justice
 
 
Opinion Delivered January 10, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.